Citation Nr: 0422755	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  95-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.  This appeal initially came before the Board 
of Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  The appeal 
was Remanded by the Board in January 1997 and in July 1999.  
The claim returns following additional development.  


FINDINGS OF FACT

1.  The veteran's 20 percent evaluation for his service-
connected left knee disability has been in effect for more 
than 20 years.  

2.  The veteran's left knee disability is manifested by 
radiologic evidence of moderate to severe osteoarthritis with 
objective evidence of limitation of motion at the 
noncompensable level, as well as pain and additional 
functional loss.


CONCLUSION OF LAW

The schedular criteria for a separate disability rating of 10 
percent for arthritis of the left knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, in addition to the 20 percent 
disability evaluation currently assigned under Diagnostic 
Code 5257 for service-connected residuals of a left knee 
meniscectomy, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 
4.14, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5261 (2003); VAOPGCPREC 23-97; VAOPGCPREC 9-98.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his December 1994 substantive appeal, the veteran 
specifically stated that he was seeking an increased, 30 
percent evaluation for his service-connected left knee 
disability.  Since that time, the veteran and his 
representative have submitted argument that the veteran is 
entitled to a separate, compensable evaluation for arthritis 
of the left knee, in addition to the 20 percent evaluation 
currently assigned under Diagnostic Code 5257 for the 
service-connected residuals of left knee meniscectomy.  

The veteran underwent left lateral meniscectomy in service, 
and was awarded service connection for the post-operative 
residuals, by an August 1972 rating decision.  The RO 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and that evaluation has been in effect 
since 1972, unchanged.

On VA examination conducted in August 1994, the veteran had 
swelling and crepitation without evidence of subluxation or 
lateral instability.  There was evidence of moderately severe 
osteoarthritis and essentially full range of motion, with 
limitation due to pain.  Because the report of this 
examination was not sufficiently detailed to allow analysis 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59, as required by the 
United States Court of Appeals for Veterans Claims (Court) 
the following year when it announced the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), Remand of the claim for 
further development was required.

On VA examination conducted in September 1998, there was 
slight instability of the left knee, scars and slight soft 
tissue deformity, and flexion was decreased to 100 degrees.  
However, this examination was not detailed enough to consider 
the factors set forth in DeLuca, supra, and the claim was 
again Remanded.  

On VA examination conducted in March 2004, the veteran 
complained of pain.  He reported flare-ups of pain lasting up 
to 24 hours occurring at least 3 times weekly.  He reported 
inability to do more than minimal walking.  He did not use or 
require an assistive device for walking.  Range of motion of 
the left knee was limited to 5 degrees of extension and 120 
degrees of flexion, with pain beginning at 5 degrees of 
extension and at 110 degrees of flexion.  Drawer testing and 
McMurray's testing disclosed no subluxation or instability.  
There was joint effusion and crepitus.  On radiologic 
examination, there was narrowing of the left femorotibial and 
patellofemoral compartments, there were osteophytes, and 
there was calcification of the menisci.  The assigned 
diagnoses were moderate to severe osteoarthritis and 
chondromalacia of the left knee.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  As such, the provisions of this law are 
applicable to this claim.  

In this case, the decision below is entirely favorable to the 
veteran, since he is being granted the separate, compensable 
evaluation for arthritis of the left knee.  Any additional 
development by VA would only serve to further delay 
resolution of the claim, and such delay would be adverse to 
the veteran's interests, since the complete benefit sought is 
being granted herein.  Therefore, further discussion of 
compliance with the VCAA would be fruitless and is not 
required.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 C.F.R. § 3.951(b). 

In this case, the veteran's service-connected left knee 
disability, residuals of a left knee meniscectomy, are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
DC 5257 provides that for impairment of the knee, when there 
is recurrent subluxation or lateral instability, a 10 percent 
rating is warranted where the disability is slight, a 20 
percent rating is warranted where the disability is moderate, 
and a 30 percent (maximum) rating is warranted where the 
disability is severe.  

In this case, the evidence establishes that the veteran has 
only minimal manifestations of instability or subluxation in 
the service-connected left knee.  The examiner who conducted 
VA examination in August 1994 reported that there was no 
evidence of subluxation or lateral instability.  In September 
1998, the examiner stated that there was slight instability.  
The March 2004 VA examination disclosed no subluxation or 
instability.  

However, the 20 percent evaluation in effect under DC 5257 
has remained in effect, continuously and unchanged, for more 
than 30 years.  As such, that 20 percent evaluation is 
protected by law, and cannot be changed unless the veteran 
committed fraud in obtaining the rating.  The evidence in 
this case precludes a finding of fraud, and the veteran's 20 
percent evaluation under DC 5257 cannot be reduced, 
regardless of the fact that he does not currently meet the 
criteria for that evaluation.  

While the 20 percent evaluation assigned under DC 5257 cannot 
be reduced, the evidence establishes that an evaluation in 
excess of 20 percent under DC 5257 is not warranted.  Under 
governing provisions, the Board must consider whether the 
veteran is entitled to an evaluation in excess of 20 percent, 
or to a separate, additional, evaluation, under any other 
applicable diagnostic code, despite the evidence that the 
veteran no longer meets the criteria for the 20 percent 
evaluation under DC 5257.

Under governing law, a claimant who is evaluated under DC 
5257 for knee instability may be separately evaluated under 
DC 5003 for arthritis of the knee, because the criteria for 
instability doe not encompass arthritis.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  If a claimant has a knee disability 
already rated under DC 5257, a separate rating under DC 5003 
is warranted if there is limitation of motion under DC 5260 
(limitation of flexion of the leg) or DC 5261 (limitation of 
extension of the leg).  

It was suggested in VAOPGCPREC 23-97 that there would be no 
additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or 5261.  (But see Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996), which stated that since DC 
5257 is not predicated on loss of motion, 38 C.F.R. §§ 4.40 
and 4.45 (pain) were not for application). 

However, in VAOPGCPREC 9-98, VA's General Counsel held that 
if a musculoskeletal disability is rated under a specific 
code that does not involve limitation of motion, for example, 
DC 5257 for the knee, and another DC based on limitation of 
motion is potentially applicable, the latter DC must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, it was clarified that for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on radiologic findings and limitation of motion, 
limitation of motion under DC 5260 or 5261 need not be 
compensable, but must at least meet the criteria for the 
zero-percent rating.

The provisions of 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis, state that degenerative arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003 further states 
that, where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  A 30 percent rating may be assigned when flexion 
of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  When flexion is limited to 30 degrees, a 20 percent 
evaluation may be assigned.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  A 30 evaluation 
may be assigned when extension of the leg is limited to 20 
degrees.  When extension is limited to 15 degrees, a 20 
percent evaluation is assignable.  When limited to 10 
degrees, a 10 percent rating may be assigned.  DC 5261.  
Limitation of extension to 5 degrees warrants a 
noncompensable evaluation.  Id.

In this case, it is clear that the veteran does have 
osteoarthritis in of the left knee, although, in contrast, he 
has no arthritis in the right knee.  Radiologic examinations 
in November 1981, August 1994, and March 2004 reflect the 
presence of left knee degenerative joint disease, with 
severity of radiologic manifestations increasing over time.  

Moreover, the medical evidence of record during the pendency 
of this appeal clearly reflects that the veteran has 
complained of pain on use of the knee for many years.  The 
current evidence reflects that there are objective 
manifestations of pain at 5 degrees of extension and at 110 
degrees of flexion.  The report of the March 2004 VA 
examination states that the veteran's range of extension is 
limited to extension to 5 degrees.  DC 5261 provides that the 
criterion for a noncompensable evaluation for limitation of 
extension is limitation to 5 degrees.  Thus, the veteran 
meets the criterion for a zero percent evaluation for 
degenerative joint disease of the left knee under DC 5261.

As discussed above, in considering the appropriate evaluation 
under DC 5261, the Board must consider the criteria of 
38 C.F.R. §§ 4.40 and 4.45, including whether the veteran has 
pain, weakness, functional loss due to pain, additional 
functional loss during flare-ups, and the like.  The evidence 
reflects that, with consideration of the veteran's limitation 
due to pain, functional loss during flare-ups, and mild loss 
of flexion, the veteran's loss of range of motion under DC 
5261 approximates the criteria for a 10 percent disability.  
The March 2003 examiner diagnosed severe degenerative joint 
disease with pain at rest and with movement, subjectively.  
There was also difficulty squatting and with any prolonged 
walking.  It was noted that pain could significantly limit 
functional ability during flare-ups or with repeated use.  
Based on the above, the veteran is entitled to a separate, 10 
percent evaluation under DCs 5003 and 5261 for degenerative 
joint disease, left knee.  

Having granted the veteran the 30 percent disability 
evaluation for service-connected knee disability that the 
veteran specified he was seeking, when the separate, 10 
percent evaluation for arthritis granted in this decision is 
considered together with the 20 percent evaluation already in 
effect under DC 5257, the Board need not consider any other 
provisions.  See, e.g., 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.321(b).  


ORDER

A separate, compensable, 10 percent evaluation for service-
connected residuals, status postoperative, meniscectomy, left 
knee, is allowed, subject to laws and regulations governing 
the effective date of a monetary award; the appeal is granted 
to this extent only.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



